          Case 3:18-cv-01955-VC Document 116 Filed 01/28/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  VANNUCCI NICHOLLE, et al.,                        Case No. 18-cv-01955-VC
                 Plaintiffs,
                                                    ORDER RE: REQUEST FOR
          v.                                        IMMEDIATE ENFORCEMENT OF
                                                    INJUNCTION
  COUNTY OF SONOMA, et al.,
                                                    Re: Dkt. No. 115
                 Defendants.


       On the current record, it is unclear whether there is a significant danger that the

defendants will violate the terms of the stipulated preliminary injunction in clearing the

encampment at the Joe Rodota Trail. The Court is therefore tentatively of the view that it would

not be appropriate for the Court to adjudicate the question of compliance before the encampment

is cleared. Nonetheless, the defendants are ordered to file a response by 8:00 a.m. on Wednesday,

January 29, 2020. The plaintiff may file a reply by 12:00 p.m. on Wednesday, January 29, 2020.

       If the Court concludes, upon receipt of these submissions, that it should not interfere with

the defendants’ effort to clear the encampment, this decision will not preclude the plaintiffs from

seeking relief after the fact, including contempt sanctions should the defendants systematically

violate the terms of the injunction.

       IT IS SO ORDERED.

Dated: January 28, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
